Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                              Jan 10 2014, 9:18 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

MATTHEW K. HAGENBUSH                                GREGORY F. ZOELLER
Lawrenceburg, Indiana                               Attorney General of Indiana

                                                    ANDREW FALK
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

JOSHUA BATCHELOR,                                   )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )       No. 15A01-1306-CR-259
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE DEARBORN SUPERIOR COURT
                       The Honorable James D. Humphrey, Special Judge
                               Cause No. 15D01-0205-FB-11


                                         January 10, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BRADFORD, Judge
                                      CASE SUMMARY

       Appellant-Defendant Joshua Batchelor pled guilty to three counts of burglary and

received an aggregate sentence of twenty years, ten years of which were suspended to

probation. Appellee-Plaintiff the State of Indiana subsequently filed a notice of probation

violation. At the hearing on the notice, Batchelor agreed to withdraw and dismiss all credit

time claims with prejudice as part of a probation revocation agreement reached with the

State. Batchelor later filed a number of motions for credit time, the denials of three of which

form the bases for his appeal. Concluding that Batchelor waived these claims as part of his

probation revocation agreement, we affirm.

                         FACTS AND PROCEDURAL HISTORY

       On October 8, 2002, Batchelor pled guilty to three counts of burglary, two Class B

felonies and one Class C felony, and received an aggregate sentence of twenty years, ten

years of which were suspended to probation. On October 18, 2011, the State filed a notice of

probation violation. On January 17, 2013, the trial court held a hearing on the notice of

probation violation. At the hearing, Batchelor admitted to violating the terms of his

probation, and the parties discussed an agreement they had entered into regarding disposition.

At one point, the trial court asked, “Are you agreeing…is it the parties’ agreement I should

say that any other credit time issues regarding 15D01-0205-FB-011 are withdrawn with

prejudice…is that the agreement?” Tr. p. 44. The prosecutor, Batchelor, and Batchelor’s

trial counsel all replied, “Yes, sir.” Tr. p. 44. The trial court clarified, saying, “I will show as

part of this global agreement that any previous issues raised regarding credit time in Cause


                                                 2
No. FB-011 are withdrawn with prejudice[.]” Tr. p. 45. The trial court accepted the parties’

agreement and ordered that four years and 243 days of Batchelor’s previously suspended

sentenced be executed. On April 4, 2013, Batchelor filed three motions to correct erroneous

sentence, all of which alleged erroneous denial of credit time. On May 6, 2013, the trial

court denied all three of Batchelor’s motions to correct erroneous sentence.

                            DISCUSSION AND DECISION

       Batchelor concedes that he agreed to withdraw and dismiss all credit time issues with

prejudice as part of his probation revocation agreement but requests that we consider the

significant lengths to which he has gone to point out alleged errors in his sentence. In our

view, however, Batchelor’s agreement regarding his probation revocation is analogous to a

plea agreement, and it is well-settled that “a plea agreement is a contract, ‘an explicit

agreement between the State and defendant,’ which, if accepted by the trial court, is binding

upon all parties.” Bethea v. State, 983 N.E.2d 1134, 1144 (Ind. 2013) (citation omitted).

Batchelor cannot now raise issues regarding the allegedly erroneous denial of credit time in

this cause number.

       The judgment of the trial court is affirmed.

MATHIAS, J., and PYLE, J., concur.




                                             3